UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 11-6280


BERNARD MCFADDEN,

                 Petitioner – Appellant,

          v.

SIMON MAJOR,    Director     of    Sumter-Lee   Regional    Detention
Center,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:09-cv-02927-JMC)


Submitted:   July 13, 2011                       Decided:    July 21, 2011


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard        McFadden,         proceeding             pro    se,    appeals           the

district        court’s     order           adopting          the     magistrate          judge’s

recommendation       and    denying         relief       on    his    28    U.S.C.A.       §   2241

(West 2006 & Supp. 2011) petition.                            On January 14, 2011, the

magistrate       judge     issued       a    report        recommending           dismissal         of

McFadden’s      petition      and      denial       of    his   motion       to       amend,   with

notice that objections were to be filed within fourteen days of

service of the report.              On February 7, 2011, the district court

dismissed       McFadden’s       action,       adopting         the       magistrate      judge’s

recommendation       and     stating         that        because      McFadden         failed       to

object to the report, he was not entitled to de novo review, an

explanation of the district court’s decision, or the right to

appeal.         McFadden      timely         appealed.               On    appeal,       McFadden

complains that he did not receive the magistrate judge’s report

or the accompanying notice.                    A litigant who fails to timely

object in writing to a magistrate judge’s proposed findings of

fact and conclusions of law is not entitled to de novo review of

the      magistrate          judge’s           determinations,                   28      U.S.C.A.

§ 636(b)(1)(B) (West Supp. 2011), and is barred from contesting

these determinations on appeal.                          Wright v. Collins, 766 F.2d

841,     845-46     (4th    Cir.       1985).            However,         this    waiver       is    a

prudential        rule,    not     a    jurisdictional              requirement.           United

States     v.     Schronce,      727        F.2d    91,       93-94       (4th    Cir.     1984).

                                                2
Consequently, when a litigant is proceeding pro se, this court

has held that he must be given fair notice of the consequences

of   failing     to   object      before      such      a   procedural     default      will

result.         Wright,    766    F.2d       at    846.        When   objections        to    a

magistrate       judge’s    determinations              have   been     filed,    de    novo

review by an Article III judge is not only required by statute,

Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982), but has

been     held     indispensable         to        the    constitutionality         of    the

Magistrate Judge’s Act.               United States v. Raddatz, 447 U.S. 667,

681-82 (1980).

            The record supports McFadden’s claim that he did not

receive the magistrate judge’s report.                      On January 18, 2011, the

court received McFadden’s change of address notice.                                On that

same day, the magistrate judge’s report was mailed to McFadden’s

original address.          There is no indication in the record that the

report    was    forwarded       to    McFadden’s        new   address.        Because       it

appears    that    McFadden       did    not       receive     either    the     magistrate

judge’s report itself or notice of the consequences of failing

to object to the report, we are constrained to return the case

to the district court so that McFadden can be provided with a

copy of the report and notice of the need to file timely and

specific objections to it.

            Accordingly, we vacate the decision of the district

court and remand for further proceedings consistent with this

                                              3
opinion.    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented     in   the   materials

before   the   court   and   argument   would   not   aid    the   decisional

process.



                                                      VACATED AND REMANDED




                                    4